DETAILED ACTION
This action is responsive to the Application filed 11/28/2018. 
Accordingly, claims 1-20 are submitted for prosecution on merits.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-9, 13, 15-18, 20 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Do, USPubN: 2009/0090127 (herein Do) in view of Kim USPubN: 2016/0379481 (herein Kim), and Koshibashi et al, USPubN: 2015/0219352 (herein Kobayashi).
	As per claim 1, Do discloses a smart home controller refrigerator, comprising: 
one or more storage spaces to refrigerate or freeze contents (Fig .1);
one or more doors that open or close (para 0015-0016) the storage spaces; and 
a control interface provided on the one or more doors (display unit formed on the door – para 0016; second interface … on the door … receiving a wireless signal by external controller – para 0015) and having a controller (Fig. 4) configured to control a home appliance (controlling home appliance other than the refrigerator – para 0016) provided external to the refrigerator, 
the controller including a control protocol communication unit configured (receiving unit – para 0015-0016; para 0051) to receive control information from an external server or a portable device (external remote controller – para 0015; remote controller – para 0056-0057; Fig. 3) to control the home appliance;
a storage unit that stores (memory … control information – para 0016) the control information;

a signal transmitting unit that transmits the operation signal to the refrigerator (remote controller 200 - para 0083-0084, para 0097-0099 – Note1: setting up at a remote controller by a user – para 0093-0094 - to convey setting instructions that are redirected to door-mounted control unit of a refrigerator reads on transmitting by the refrigerator’s receving and mapping units of remote instructions to respective freezing and refrigerating units of the refrigerator – see para 0097).
A) Do does not explicitly disclose 
a signal transmitting unit that transmits the operation signal to the home appliance.
Use of user device or portable phone to communicate instructions to various household appliances via a appliance-supporting gatewary or a collecting communication unit/adaptor was a known practice, which in part is shown in Do (para 0069) where desired selection from a remote user (Fig. 3) can be received into a door-mounted receiving unit of the refrigerator (para 0051; receiving unit 130 – para 0067,0068; receiving unit – Fig. 2; receiving unit, second user interface – para 0046; transmitted to the receiving unit 130 – para 0098), the receiving unit mounted on the refrigerator to translate received instructions with a a map (code map – para 0016) and combine the received signal into proper commands that are passed as control code to destination units (e.g. para 0093)
Use of a gateway interface or electrically connected adaptor to communicate similar remote control signals or settings from portable users to various appliances in a household is shown in Kim (e.g. para 0021), in form of a gateway interface between the wireless user and the target appliance or 
Kobayashi discloses refrigerator among other appliances under control by a portable user (mobile terminal  - para 0043-0044) where a refrigerator uses a gateway electrically connected with the refrigerator- integrated adaptor (radio adaptor - para 0040) to receive or transmit household appliance data (para 0043) to other appliances or air-conditioners, the adaptor equipped with interactive features to support acquisition of identification information on the air-conditioners to connect to (para 0042), where mobile terminal communication control utilizes the relaying or routing effect per the gateway/adaptor combination (para 0045; adaptor incorporated in the body of the refrigerator – paa 0041) to remotely operate air-conditioners or household appliances under control by the mobile terminal (para 0037).
Hence, use of a refrigerator-integrated combination of adaptor/gateway to route or relay via use of Wi-Fi, Bluetooth protocol, command instructions from a remote mobile user is recognized.
Therefore, based on the role of Do’s appliances receiving unit coupled with support of code map (para 0073, 0078, 0093) to correlate received instructions with identity of a respective target appliance (and connection thereto) among the plurality of home appliances under control of a remote controller, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement control and UI circuitry mounted on the refrigerator’s door and receiving unit thereon, as door-ncorporated circuitry operating as communication adaptor as set forth in Kobayashi, to receive and transmit, using a transmitting unit included with the incorporated adaptor, the remotely received operation signals to the home appliance per effect of  routing or relaying communicated data by the adaptor interface analogous to action by a gateway functionality as set forth in Kim’s interface disposed between target appliances and a remote mobile user, the adaptor or gateway interface using a signal transmitting unit that transmits the operation signal to the home appliance targeted by the remote mobile device as set forth in Do, Kim and Kobayashi; because
use of a common interface such as a gateway-like adaptor circuitry built within the confines of a refrigerator such as one door-housed circuitry/module housing both GUI and receiving unit as in Do would not only support interactive operations initiated by a user to control operation of the refrigerator per effect of an assembler module to collect remote instructions (e.g. from a mobile user) and build necessary information purported to direct or command desired instructions for operating the refrigerator; 
but would also represent a security feature so as to parse received information and convey or securely retransmit the information to other appliances on basis of server based mapper code that maps a remote command with the appropriate target appliance; e.g. via the code  map set forth with operation of the door receiving unit in Do – in the sense that
relaying information as part of the refrigerator receiving module not only reduce traffic processing in a home network where control of plural appliances entails multi or concurrent path resolutions, but would also optimize network bandwidth and path resolving resources, and possibly alleviate cost in hardware or middlware entities needed to establish multi-path control or rerouting paradigm in which controlling of multiple appliances as targeted by a remote user, would necessitate a large network of communication or sizeable packet routing resources, 
whereas use of one gateway type adaptor module (and interactive GUI thereof) anchored at one appliance (a chosen refrigerator) in the home network not only performs validation of communicated data (similar to a gateway portal) and identification of target recipients, whereby consolidating accurate transmission path as intended to specific one appliance among multiple targets but also facilitates the home user with interactive options provided from the adaptor module to manually edit operational settings, or insert commands when the need for such arise as far as changing a controll on a appliance is concerned.
As per claim 3, Do discloses smart home controller refrigerator of claim 1, wherein the operation protocol communication unit is configured to communicate based an operation protocol including any one or more of Infrared communication (infrared wave length – para 0059), Zigbee communication, Bluetooth, or UWB (Ultra WideBand), and
wherein the signal transmitting unit that transmits the operation signal corresponding to the operation protocol (wireless – para 0015-0016; Fig. 3; para 0059 ) to the home appliance is arranged on the door.
As per claims 7-8, Do does not explicitly disclose (smart home controller refrigerator of claim 3), 
(i) wherein the control interface includes a Bluetooth communication interface, and wherein the Bluetooth communication interface transmits the operation signal to the home appliance by pairing with the home appliance;
(ii) wherein the control protocol communication unit transmits control result information to the external server or the portable device, the control result information including a result of a generation and a transmission of the operation signal.
As for (ii), refrigerator state being visible on the display unit (Fig. 2; para 0039-0040) on the refrigerator front door is shown for a mobile user, via real-time connectivity between the refrigerator and the remote controller (para 0043-0044), to be informed with operational state (para 0045-0046; para 0029, 0054) of the refrigerator responsive to control instructions converted from a remote controller (para 0099), for the remote user to take further actions (para 0036, 0092, 0095, 0098-0101); hence a communication scheme coupled with the receiving units at the front door module (Fig. 2; connection terminal, connection part – para 0039) and display unit thereon for control result (triggered by a remote user) to be concurrently viewed and transmitted (Fig. 5A-5C) back to a portable device for real-time observation, as display information including options and result from a remotely initiated operation is recognized (*).
As for (i), 
As for use of Bluetooth communication scheme coupled with mobile or Wi-Fi methodolgy, Kim discloses this Bluetooth communication protocol (para 0069, 0093, 0131) related Bluetooth circuits as well as Zigbee scheme to support communication in consideration of speed/distance/consumed power (para 0033) relevant to controlling an object within a communication paradigm where appliances (Fig. 1, see Abstract) are controlled remotely and wirelessly; e.g. via a portable device (Fig. 18)
Thus, as wireless protocol and IR protocol of signal conversion is asssociated with communitaion between a remote controller and front door communication units in Do, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement the communication paradigm between the remote controller and the refrigerator signal sensing and receiving unit so that a selected control protocol communication unit would be implemented to support scheme for transmitting control result information to the portable device at the remote controller, the control result information – as set forth in (*) -  including a result of a generation and transmission of the operation signal relevant to a initially triggered remote controller action; where on configuration and reception scheme on the refrigerator for sensing communicated operation signal (from a remote wireless user) includes a Bluetooth communication interface attached with the control interface, whereby the Bluetooth communication interface – as per Kim’s approach -  at the refrigerator door units (Fig. 2) would be used to retransmit the received operation signal to the home appliance by pairing such control signal with lower units of the home appliance; because
use of a communication protocol to convert signal from a mobile source (wireless controller device as in Do), to receive such converted signals (wireless format) into operational state at the target appliance and using this protocol to convert the operation result back into protocol compliant format for returning the operation result to the source controller would make use of the protocol to ensure that data format for transmission (i.e. wireless, bluetooth or RF methodology) are proper thereby securely processed at the corresponding terminal ends, without causing setbacks for reason that relate to protocol non-compliancy;
and use of bluetooth communication scheme to implement communication functionality of the refrigerator door module and UI interface would also augment convenient use of this interface such that surrounding devices endowed with this Bluetooth scheme of operation can be equally applicable as controlling devices to communicate with this refrigerator door-mounted interface,  in support of user endeavor to monitor and operate one or more of the home appliances by way of this Bluetooth sensing and responsing functionality, which obviate the user with a need to additionally configure or pre-structure inter-device oruport-to-port connectivity.
As per claim 9, Do discloses smart home controller refrigerator of claim 1, wherein the control information includes schedule information (individual’s schedule, displays the schedule – para 0100; para 0085), and wherein the controller controls the operation protocol communication unit and the signal transmitting unit (see para 0015-0016; Fig. 5A-5C; Fig. 3-4) such that the operation signal is transmitted to the home appliance at a time (in which a schedule preset by a user is managed – claim 5 pg. 5; para 0072: see Table 1: Input of Time, control code(remote controller), control signal (home appliance) pg. 4; 06/28 Tuesday 12:11PM - Fig. 5B/5C) set in the schedule information
As per claim 13, Do discloses a method for controlling a smart home controller refrigerator by a controller of a refrigerator that comprises one or more storage spaces to refrigerate or freeze contents (refer to claim 1; Fig. 1) and one or more doors (refer to claim 1) that open or close the storage spaces, the controller being provided on the one or more doors (Fig. 2; para 0015-0016), comprising:
controlling, by the controller of the refrigerator, a control protocol communication unit to receive control information from an external server or a portable device to control a home appliance provided external to the refrigerator;
storing the received control information in a storage unit by the control unit; 
controlling, by the controller of the refrigerator, an operation protocol communication unit to generate a operation signal based on the control information; and 
transmitting, by a signal transmitting unit, the operation signal to the home appliance to control the home appliance according to the control information.
( All of which having been addressed in claim 1)
As per claim 15, Do discloses (method of claim 13), further comprising:
controlling the control protocol communication unit to transmit, to the external server or the portable device, (refer to claim 8) control result information that includes a result of a generation and a transmission of the operation signal to the home appliance. ( All of which having been addressed in claim  8)
As per claims 16-17, Do discloses smart home controller refrigerator of claim 1, wherein the home appliance is a smart home device (para 0015-0016) configured for wireless control.
wherein the home appliance is at least one of a cook top hood, air purifier, a television (para 0069), a lamp, an air conditioner (para 0069; claim 13, pg. 6), or a motorized window covering.
As per claim 18, Do discloses smart home controller refrigerator of claim 1, wherein the controller is configured to communicate with the external server or the portable device (Fig. 3; Fig. 5A-5C) over a first protocol (infrared - para 0059-0060; touch screen – para 0089) and communicate with the home appliance over a second protocol (wireless – para 0015-0016) different than the first protocol.
As per claim 20, Do discloses smart home controller refrigerator of claim 1, wherein the control information includes at least one of a serial number of the home appliance, a time (input of time – Table 1, pg. 4), a communication protocol of the home appliance, an identifier name of the home appliance, a control function (Table 1, para 0072), or a duration (06/28 Tuesday 12:11PM - Fig. 5B/5C; displays the schedule – para 0085, 0100).
Claims 2, 10-11, 14 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Do, USPubN: 2009/0090127 (herein Do) in view of Kim USPubN: 2016/0379481 (herein Kim), and Koshibashi et al, USPubN: 2015/0219352 (herein Kobayashi), further in view of Ebrom et al, USPubN: 2016/0218884 (herein Ebrom) 
As per claim 2, Do does not explicitly disclose  (smart refrigerator of claim 1), wherein the control information includes information to turn the home appliance on or off, to set a schedule to turn the home appliance on or off based on the schedule, or to control an operation of the home appliance.
User issuing of commands to set power up or down as per a turn on/off scheduling using a PC, wireless coupler, smart cable or portable device is shown in Ebrom (para 1268); e.g. for diagnosis purposes (para 1269-1270)
Therefore, as remote control directed at a appliance mostly include command or setting of a operation (see Do: para 0036, 0046, 0056-0058, 0089), It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement remote controlling of home appliances in Do so that the control information as issued from a mobile terminal (remote controller 220 – Fig. 2) includes information to turn the home appliance on or off, to set a schedule to turn the home appliance on or off based on the schedule – as set forth in Ebrom - or to control an operation of the home appliance; because
provision of embedded software and portable features associated with control logic directed remote from a target appliance as via use of mobile or portable platform from Do would not only secure a user-driven user-friendly means by which the owner of a appliance can monitor activity of the appliance, preconfigure its operation (on/off schedule), its parametric setting without the need to be in direct touch with the appliance, and dynamically issue commands to stop or restart the appliance on basis of criticality of events or faults being monitored and observed remote from the running appliance; the capability to remotely controlling or scheduling operations thereby enhancing usability of appliances, user friendliness in portable controller while not burdening the user with a constant need to be within proximity of a appliance. 
As per claim 10, Do discloses a method for controlling a smart home controller refrigerator, comprising:
transmitting, from a portable device (Fig .5A-5C) to a controller in a refrigerator (Fig. 304, para 0015-0016) or an external server, control information to control a home appliance (operate – para 0036, 0046, 0056-0058) provided external to the refrigerator (refer to claim 1), the control information being transmitted in accordance with a first protocol (see para 0059-0060; touch screen type – para 0058); and
receiving, by the portable device (Fig. 3 and para 0036, 0092, 0095, 0098-0101) from the controller of the refrigerator or the external server, control result information (para 0045-0046; para 0029, 0054) corresponding to the control information indicating a result of an operation signal transferred (see Figs 5; para 0036, 0046, 0056-0058) to control the home appliance based on the control information, and
wherein the control information includes information to turn the home appliance on or off, to set a schedules to turn the home appliance on or off based on the schedule, or to control an operation of the home appliance (refer to rationale in claim 2), and
wherein the operation signal is a signal transmitted from the controller of the refrigerator to the home appliance (para 0067-0068) to control the home appliance based on the control information, the operation signal being generated according to a second protocol (wireless – para 0016) that is different than the first protocol (touch screen type – para 0058; infrared, PCM – para 0059-0060).
As per claim 11, Do discloses (method of claim 10), wherein the second protocol comprises any one of Infrared communication, Zigbee communication, Bluetooth, or Ultra WideBand (UWB).
( All of which having been addressed in claim  7, using the Bluetooth by Kim – per para 0069, 0093, 0131)
As per claim 14, Do discloses method for controlling the smart home controller refrigerator of claim 13, wherein the control information includes information to turn the home appliance on or off, to set a schedule to turn the home appliance on or off based on the schedule, or  to control an operation of the home appliance. ( All of which having been addressed in claim  2)
Claims 4 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Do, USPubN: 2009/0090127 (herein Do) in view of Kim USPubN: 2016/0379481 (herein Kim), and Koshibashi et al, USPubN: 2015/0219352 (herein Kobayashi), further in view of Lu et al, USPubN: 2012/0169667 (herein Lu) and Fung et al, USPubN: 2011/0144778 (herein Fung) 
As per claim 4, Do discloses smart home controller refrigerator of claim 3, wherein the control interface is configured to receive inputs (para 0077, 0084) to control (para 0036, 0046, 0056-0058, 0089 – Note2: remote user inputs being sensed and received into the receiving unit 110 – see Fig. 2 - to translate into operation command for operating the appliance reads on control interface at the refrigerator receiving remote user inputs – see Fig. 5A-5C) operation of the refrigerator (see Note2),
B) Do does not explicitly disclose:
wherein the signal transmitting unit includes an infrared light emitter and an infrared light receiver configured to sense a touch on the control interface, and
wherein the infrared light emitter transmits an infrared signal for controlling the home appliance according to the operating protocol.
Protocol using a infrared wavelength (para 0060) associated with sensed touch per Do (para 0058, 0089) entails an operating protocol for controlling the refrigerator; and use of light emitters, receivers associated with this infrared technology is shown in Lu and Fung control via portable device.
Lu discloses infrared (IR) light grid associated with emitters/receivers disposition in various axes for scanning a screen scope subjected to touch screen sensing technology (para 0014-0016; Fig. 3) where detecting module coupled to infrared receivers detect lights (pass through beam) resulting from a powered on mode of operation (para 0018, 0022; power key  - see Abstract) associated with a touch screen control unit; i.e. light pass through or blocked via a power key being touched (para 0029; Fig. 5).
Fung discloses IR decoder for remote control device having touch screen, such as smart portable device (Fig. 1; para 0004) and use of protocol having control code (e.g. protocol data units) for deploying the smart portable devices (para 0011), thereby converting commands from the smart devices into control code (Fig .2-3; para 0012) as IR remote codes (para 0013; para 0007) to be directed to electronic appliance.  Hence, protocol for converting touch screen signal into remote IR control code as more or less modulated signals to be transmitted to target appliance is recognized.
Therefore, based on intent to control plural appliances (Do: para 0069) and the touch screen use (para 0056, 0058, 0089) with infrared methodology in Do’s remote controller in terms of recognition of a press for a signal conversion (code signal – para 0067) at that controller, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implemnet this mobile controller operation so that signal transmitting unit associated with this remote controller, includes an infrared light emitter and an infrared light receiver configured to sense a touch on the control interface, - as set forth with Lu configuration of touch key detector -  and wherein the infrared light emitter transmits an infrared signal for controlling the home appliance according to the touch-screen driven operating protocol, the controlling protocol using IR control code -  per Fung’s PDU transmission protocol from above – because
use of touch screen oriented sensing and infrared emittting light resulting therefrom would couple benefits of smartphone and similar mobile device portability with the applications one can afford with the use of this mobile technology in association with this IR protocol and touch screen signal conversion, as that would render use by home owners of this portable, wireless technology not only convenient in terms of size and portability but also cost-effective and user-friendlier in that operational control and state monitoring of household appliances from any remote location would be reduced to using but one highly enhanced control interface (as opposed to necessitating plural devices to perform a multi-appliances management) and would substantially ease any home owner/user’s remote control endeavors with a simple touch on the screen or finger swipe thereon. 
Claims 12 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Do, USPubN: 2009/0090127 (herein Do) in view of Kim USPubN: 2016/0379481 (herein Kim), and Koshibashi et al, USPubN: 2015/0219352 (herein Kobayashi), further in view of Ebrom et al, USPubN: 2016/0218884 (herein Ebrom) and further of Chen et al, USPubN: 2014/0121786 (herein Chen) and Raj, USPubN: 2016/0149716 (herein Raj) 
As per claim 12, Do does not explicitly disclose (method of claim 10), wherein receiving the control result information from the external server by the portable device includes receiving the control result information of the refrigerator stored in the external server in real time or at a predetermined time interval.
Intermediate server disposed between a portable controller and one or more target appliances remote from the portable controller is shown in Chen (Fig. 1, 6) with use of portable device to initiate the control (para 0034); where the home appliance receives control information via the server (para 0040, 0043) effect of sending a controlling command (para 0066; Fig. 11) in conjunction with a smart gateway effect of assigning a command with identified appliance (para 0080; Fig. 10).  Hence, server relaying portable device control signal to a home appliance is recognized.
Raj discloses use of server software to distribute control instructions to one or more appliances identified via a management system (Fig. 4), the server to transmit state of tracked operation at a home appliance (Fig. 1-2) back to a portable device or mobile user (Raj: smartphone, mobile device – para 0039) connected to the management system where management system is  configured a sensor capability for capturing user screen control or PIR effects (para 0062) and transmitting associated (user control) inputs to the server software (para 0065), the control being directed to a appliance being managed by the system, according to which the returned information about state of the appliance is being requested and sent back from the server includes image captured from the utility or appliance (para 0092)
Thus, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement management of appliance operation and retransmision of its state for evaluation or feedback to a external portable controller per Do’s remote paradigm so that receiving the control result information (pertaining to a refrigerator or appliance operating state)  by the portable device would be made via an external server – as the intermediate use of a server disposed between a portable controller and a target appliance as per Chen or Raj’s appliance management server software – according to the paradigm where control result information of the refrigerator (or a target appliance) is stored in the external server in real time or at a predetermined time interval per a server request for capturing real-time image of the appliance as set forth in Raj; because
use of a server as intermediate between user device remote from target appliance would benefit from server-installed software to process communication data (user initiated command to operate/schedule a appliance) and identify target appliances being designated or assigned for carrying out a control command; but would also obtain service by the server software for filtering, rearranging information from various sources of information representing operational state of utilities devices, appliances at different time and deployment contexts, the processing role by a server supportive for retransmitting a control result (stored image as in Raj) pertinent to a user targeted appliance, back to the initiating user in accordance with the very control or monitoring effect of the user  to schedule, command (and track response to) a operation intended for a specific appliance being managed by the user mobile device. 
Claims 19 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Do, USPubN: 2009/0090127 (herein Do) in view of Kim USPubN: 2016/0379481 (herein Kim), and Koshibashi et al, USPubN: 2015/0219352 (herein Kobayashi), further in view of Chen et al, USPubN: 2014/0121786 (herein Chen) and Raj, USPubN: 2016/0149716 (herein Raj)
As per claim 19, Do discloses smart home controller refrigerator of claim 18, wherein the external server (refer to rationale in claim 12) and the portable device are connected to the controller of the refrigerator over Wi-Fi and the home appliance is configured to communicate with the controller of the refrigerator over at least one of infrared signal, Zigbee, Bluetooth, (refer to rationale of claim 7) or Ultra WieBand (UWB).
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; the subject matter being objected to including:
(claim 5), smart home controller refrigerator of claim 4, wherein two or more infrared light emitters are arranged in the control interface, and wherein at least two of the infrared light emitters are positioned to emit the infrared signal in a different direction from each other.
	(claim 6), smart home controller refrigerator of claim 4, wherein when the infrared light emitter transmits the infrared signal according to the operation protocol, the controller controls the infrared light receiver to not sense or process the infrared signal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
February 13, 2021